Citation Nr: 0731964	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  98-17 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an increased rating for chronic duodenal 
ulcer, currently rated 20 percent.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had active duty from August 1974 to July 1976.  

This case comes to the Board of Veterans' Appeals (Board) 
from August 1997 and May 1998 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied the veteran's claim for a rating higher 
than 10 percent for a chronic duodenal ulcer.  He filed a 
timely appeal.  Subsequently, in October 2002, the RO issued 
a decision increasing the rating from 10 to 20 percent, but 
denying a rating higher than that.  The veteran has since 
continued to appeal, requesting a rating of at least 40 
percent.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In January 2005 and again in November 2005, the Board 
remanded the case to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for further development and 
consideration.  The requested development has been completed 
to the extent possible and the case is now ready for final 
appellate consideration.  


FINDING OF FACT

The weight of the evidence shows that the veteran's chronic 
duodenal ulcer has been manifest throughout the appeal by 
occasional brief episodes of epigastric pain and has required 
continuous medication.  There has been no showing of any 
impairment of health, e.g., anemia or weight loss, nor has 
there been any evidence of vomiting or melena due to the 
disability.  


CONCLUSION OF LAW

The criteria are not met for a rating greater than 20 percent 
for chronic duodenal ulcer.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, and 
4.114, Code 7305 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  See 
also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of a February 2005 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claim on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his possession.  His VA and 
private treatment records through October 2005 have been 
obtained and he was provided a VA compensation examination, 
including to assess the severity of his duodenal ulcer 
disease - the dispositive issue.  He has not identified any 
additional evidence that needs to be obtained.  See Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  So, the Board 
finds that the duty to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II  that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson (Mayfield IV), No. 
07-7130 (Fed. Cir. Sept. 17, 2007) (also discussing the 
timing of the VCAA notice as it relates to prejudicial 
error).  Here, the RO initially considered the claim in 
August 1997 - before sending the veteran a VCAA letter in 
February 2005.  But bear in mind the Board remanded this case 
to the RO in January 2005 and July 2005, partly to ensure 
compliance with the VCAA, and after sending the veteran the 
February 2005 and June 2006 VCAA letters, the RO 
readjudicated his claim in the July 2005 and March 2007 
supplemental statements of the case (SSOCs) based on any 
additional evidence that had been received since the initial 
rating decision in question, statement of the case (SOC), and 
prior SSOCs.  Consequently, there already have been steps to 
remedy the error in the timing of the VCAA notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(indicating that, even in situations where the VCAA notice 
was not sent until after the initial adjudication of the 
claim, the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), is 
sufficient to cure the timing defect).  

The Board is equally mindful that, during the pendency of 
this appeal, the Court issued relevant decisions in two 
precedent decisions.  In the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, but that, where 
the grant of service connection and the assignment of the 
initial disability rating and effective date occurred prior 
to the enactment of the VCAA, the intended purpose of 
§ 5103(a) has been satisfied inasmuch as the claim has been 
more than substantiated - it has been proven, thereby 
eliminating the need for any additional notice concerning the 
downstream disability rating and effective date elements.  

In comparison, in Dunlap v. Nicholson, 21 Vet. App. 112 
(2007), the Court similarly held that the five elements also 
applied to appeals where the grant of service connection, and 
the assignment of the initial rating an effective date 
occurred after the enactment of the VCAA.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  But the Court held that upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
So, in this latter Dunlap-type situation, the veteran is 
entitled to pre-initial decision VCAA notice concerning all 
elements of his claim, and if this did not occur, then there 
is a question of whether this is prejudicial error.  

Finally, in an even more recent decision, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007); see also Simmons v. Nicholson, 487 F.3d 
892 (Fed. Cir. 2007).  

The veteran's claim in this case is for an increased rating, 
rather than for service connection (which has been granted).  
But even so, as mentioned, he was provided notice of what 
type of information and evidence was needed to substantiate 
his claim for an increased rating.  He was also provided 
notice of the type of evidence necessary to establish an 
effective date if this benefit is granted.  Accordingly, the 
Board finds no evidence of prejudicial error in proceeding 
with final appellate consideration of his claim at this time.  
Mayfield v. Nicholson (Mayfield IV), No. 07-7130 (Fed. Cir. 
Sept. 17, 2007) ; see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (requiring that the Board explain why it is not 
prejudicial to the veteran to consider evidence in the first 
instance, that is, without the RO having initially considered 
it).  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  These evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  All reasonable 
doubt is to be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

Although regulations require that, in evaluating a given 
disability, it be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claim, all 
regulations that are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

For severe duodenal ulcer, manifested by pain that is only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health, a 60 percent rating is 
warranted.  A 40 percent evaluation is appropriate for 
moderately severe ulcer disease that is less than severe, but 
with impairment of health manifested by anemia and weight 
loss or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.  
Moderate ulcer disease, with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration, or with continuous moderate manifestations is 
commensurate with a 20 percent rating.  A 10 percent 
evaluation is warranted for recurring symptoms once or twice 
yearly.  Code 7305.   

The record shows that service connection for duodenal ulcer 
disease has been in effect since 1981, when a 10 percent 
rating was assigned.  In April 1997, the veteran requested an 
increased rating, claiming that the disability had 
deteriorated since his last VA examination.  

The report of a private esophagogastroduodenoscopy (EGD) and 
biopsy in January 1992, following the veteran's complaint of 
severe abdominal pain that was unresponsive to medication, 
notes the presence of active duodenal and gastric ulcers.  A 
repeat endoscopic examination in December 1994 also showed 
active gastritis, but no frank ulceration at that time.  The 
same private gastroenterologist in January 1995 noted that 
the veteran continued to have dyspepsia and also recurrent 
diarrhea, intermittent rectal bleeding, and abdominal pain.  
Colonoscopy at that time revealed a small polyp and possible 
inflammatory bowel disease.  

VA clinic records dated in 1996 and 1997 reflect the 
veteran's periodic complaints of abdominal pain, belching, 
and diarrhea, for which he was taking Prilosec.  

A VA compensation examination was conducted in May 1997.  The 
veteran reported that he had epigastric and right upper 
quadrant pain, as well as gastroesophageal reflux.  There was 
no report of weight loss or anemia.  The veteran denied any 
vomiting, hematemesis, or melena.  He indicated that he would 
get epigastric pain three of four times a day with meals and 
that it would also wake him at night.  The examiner reported 
no abnormal clinical findings.  

Another VA compensation examination was conducted in February 
1998.  The examiner noted the veteran's report of epigastric 
pain after meals that would be relieved by milk and food.  He 
had not altered his diet, but ate in moderation.  The veteran 
also reported continued problems with cramps, gas, and 
diarrhea - up to six times a day.  He indicated the gas was 
so noxious, it affected his social situation.  The examiner 
noted no abnormal clinical findings.  He commented that the 
veteran's duodenal ulcers had apparently healed, although he 
had persistent gastroesophageal reflux.  The examiner stated 
that the veteran's diarrhea and gas appeared to be distinct 
from his ulcer disease.  

In May 1998, the veteran underwent a laparoscopic 
cholecystectomy at a private facility, apparently 
uneventfully.  

The veteran's private gastroenterologist wrote in October 
1998 that the veteran's current symptoms related to his 
peptic ulcer disease continued to be chronic abdominal pain, 
relieved to a great extent by Prilosec.  The veteran 
indicated he had tried to maintain his weight and ate a 
careful diet.  The examiner stated that the veteran suffered 
form ongoing recurrent episodes of peptic acid and peptic 
ulcer disease, requiring chronic medication (Prilosec); he 
noted that the veteran had never been totally pain-free.  
Repeat EGD in June 1999 reportedly showed marked deformity of 
the duodenal bulb, with a small area suggestive of a healing 
ulcer.  Yet another EGD was performed in August 2001; on that 
study, the stomach and duodenum appeared visibly normal.  It 
was also noted that he was then having only one or two bowel 
movements per day.  

A further EGD in August 2003 revealed essentially normal 
findings regarding the stomach and duodenum, although 
findings of Barrett's esophagus were noted.  

VA clinic records from 2002 through 2004 largely reflect 
treatment for unrelated ailments, noting the veteran's 
ongoing treatment and follow-up by a private 
gastroenterologist.  During a visit in June 2004, however, it 
was noted that the veteran complained of chronic diarrhea and 
abdominal discomfort, which the examiner indicated were 
probably due to medication he was taking for his ulcer 
disease.  An examiner in August 2005 reported that the 
veteran had a prior history of duodenal ulcer and was then 
taking AcipHex and antacids daily.  He had reportedly also 
been taking pancreatic enzymes because of episodes of 
diarrhea; the veteran stated the medication was helpful and 
he was no longer taking it.  The veteran indicated to that 
examiner that he had had no rectal bleeding since his last 
colonoscopy, his appetite had been good, and he had had some 
weight gain over the past few months.  In October 2005, the 
veteran underwent another follow-up EGD in the VA clinic; the 
examiner described a "watermelon stomach," but indicated 
the duodenum was normal.  

First, the Board recognizes that the veteran has not had a 
comprehensive VA compensation examination for his service-
connected disability since 1998.  However, although the 
veteran has continued to disagree with the rating currently 
assigned for the disability, the record does not indicate 
that his ulcer disability has further worsened since that 
1998 examination.  In addition, numerous private and VA 
clinic reports have been obtained that reflect ongoing 
follow-up and treatment for the veteran's service-connected 
upper gastrointestinal disability - reports which contain 
sufficient information on which to evaluate the disability.  
Moreover, the veteran has stated on several occasions - as 
recently as April 2007 - that he had no further information 
or evidence to submit and that he wanted the Board to 
consider his appeal as soon as possible.  Finally, although 
the Board remanded the case in November 2005 in part to 
obtain any available medical records developed during the 
veteran's Reserve service, the pertinent repositories have 
indicated that no additional medical reports are available 
that are not already of record.  Accordingly, no further 
development is necessary in this case and the Board may now 
proceed with final appellate consideration of the veteran's 
appeal.  

As set forth above, a rating greater than the 20 percent 
currently in effect for the veteran's ulcer disease, requires 
at least some impairment of health manifested by anemia and 
weight loss or recurrent incapacitating episodes.  In this 
case, the available medical reports that are of record, 
covering the period from May 1997 through October 2005, 
reflect rather minimal symptoms due to the veteran's ulcer 
disease.  The records do show that he has taken ulcer 
medication continuously during the period, although his 
symptoms appear to have remained well controlled.  The 
veteran has had some lower gastrointestinal symptoms - 
primarily diarrhea - that appear to have been caused, at 
least in part, by medication prescribed for the ulcer 
disease, however.  Those findings fit squarely within the 
criteria for a 20 percent rating under Code 7305, as was 
assigned by the RO in October 2002, retroactive to the date 
of receipt of the veteran's claim for increase in April 1997.  

Nevertheless, there is no evidence of any manifestations of 
the veteran's ulcer disease indicative of any significant 
impairment of health, specifically, no examiner has ever 
noted any anemia and there is no evidence that the veteran 
has incurred any weight loss due to the disability.  In fact, 
an examiner in August 2005 stated that the veteran's appetite 
had been good, and that he had had some weight gain over the 
past few months.  Moreover, examiners have indicated that the 
veteran's ulcer disease appeared well controlled on his 
medication regimen.  

Accordingly, the Board finds that the criteria are not met 
for a rating greater than 20 percent at any time during the 
appeal period.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, and 4.114, Code 7305.  

Finally, in exceptional cases where evaluations provided by 
the rating schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disability.  
38 C.F.R. § 3.321(b)(1).  Here, though, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
disability level.  There is no evidence that the veteran has 
ever been hospitalized for treatment of his ulcer disability 
since his separation from service.  Neither does the record 
reflect marked interference with employment, meaning above 
and beyond that contemplated by his current 20 percent 
schedular rating.  See 38 C.F.R. § 4.1.  He has submitted no 
evidence of excessive time off from work due to the 
disability or of concessions made by his employer because of 
it.  There simply is no evidence of any unusual or 
exceptional circumstances that would take the veteran's case 
outside the norm so as to warrant referral to VA's 
Compensation and Pension Service for consideration of an 
extraschedular rating.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-96.  

For all the foregoing reasons, the claim for an increased 
rating for chronic duodenal ulcer must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  


ORDER

An increased rating for chronic duodenal ulcer, currently 
rated 20 percent, is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  An 
attorney or agent may charge a fee to represent you after a 
notice of disagreement has been filed with respect to your 
case, provided that the notice of disagreement was filed on 
or after June 20, 2007.  See Veterans Benefits, Health Care, 
and Information Technology Act of 2006, Pub. L. No. 109-461, 
120 Stat. 3403 (2006).  If the notice of disagreement was 
filed before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board first 
issues a final decision in the case, and only if the agent or 
attorney is hired within one year of the Board's decision.  

The notice of disagreement limitation does not apply to fees 
charged, allowed, or paid for services provided with respect 
to proceedings before a court.  VA cannot pay the fees of 
your attorney or agent, with the exception of payment of fees 
out of past-due benefits awarded to you on the basis of your 
claim when provided for in a fee agreement. 

VA is in the process of amending its regulations governing 
representation of claimants for veterans' benefits in order 
to implement the provisions of the new law.  More information 
concerning the regulation changes and related matters can be 
obtained at  http://www1.va.gov/OGC (click on "Accreditation 
and Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee 
agreement between you and an attorney or accredited agent 
must be sent to the Secretary at the following address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)




 Department of Veterans Affairs


